Appeal from an order of the Supreme Court denying a motion by appellant for an order directing arbitration. On June 11, 19'48 appellant entered into a written contract with respondents whereby appellant agreed to purchase and the' respondents agreed to sell a certain farm and the equipment thereon, and appellant paid the stim of $7,000 down. On December 22, 1948, appellant, the purchaser, wrote respondents a letter terminating the contract. Thereafter appellant brought án action against respondents for fraud'. No complaint was ever served, but the parties concede *1011that the action was for fraud arising from the land contract. Eventually the ease was stricken from the Trial Calendar for failure to prosecute while counsel for both parties were present in court. Several years later a motion was made to open the appellant’s default and the motion was denied. No appeal was taken. Nearly seven years after the contract was made and in February of 1955, appellant moved to compel arbitration under clause 10 of the contract, which reads in part as follows: “ That the Sellers may, for any cause and at their discretion, terminate said contract any time prior to the Purchaser’s payment of not less than a total of $15,100.00.” The clause then provides that in such event if the parties are unabl-e to agree on the amount to be paid to the purchaser for a release of his int/crest in the property, arbitrators should be named to determine that^mm^y'.Appellant concedes that the sellers did not terminate the contract. J^^^Kently, the only contingency upon which the parties agreed to arbitrat^^^^ter arose. Moreover, even assuming that the arbitration clause containe^^^Bre contract came into operation, appellant has waived his right to arbitraqfíMpy bringing an action in Supreme Court and is barred by loches from enfor^fc^rbitration because of the great lapse of time before it was demanded. ^immerman v. Cohen, 236 N. Y. 15; Matter of Young V. Crescent Beve^^^^KCo., 240 N. Y. 244.) Order unanimously affirmed, without costs. Present- Foster P. J., Coon, Gibson, Herlihy and Reynolds, ;rj.